                   Case 2:18-cv-01464-JLR Document 47 Filed 05/01/19 Page 1 of 8



 1
                                                              THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 9
     0912139 B.C. LTD., a Canadian                       No. 2:18-cv-01464-JLR
10   corporation, and PAKAGE APPAREL
     INC., a Canadian corporation,                       PRE-HEARING STATEMENT AND
11                                                       JOINT CLAIM CHART
                            Plaintiffs,
12
              v.
13   RAMPION USA INC., a Washington
     corporation, and RAMPION
14   ENTERPRISES LTD., a Canadian
     corporation,
15
                            Defendants.
16

17            Pursuant to the Court’s Minute Order Setting Trial Dates and Related Dates (Dkt. 22), the

18   Standing Order for Patent Cases, and Local Patent Rule (“LPR”) 132, Plaintiffs (“BN3TH”) and

19   Defendants (“Rampion”) submit the following Prehearing Statement and Joint Claim Chart with

20   respect to the asserted claims of U.S. Patent Nos. 9,687,030 (the “’030 Patent”) and 10,034,496

21   (the “’496 Patent”) (collectively, the “Asserted Patents”) for the July 12, 2019 Markman hearing.

22            A. BN3TH’s Identification of Asserted Patent Claims and Accused Products:

              Pursuant to the Standing Patent Order, BN3TH asserts the following patent claims:
23
                   •    U.S. Patent No. 9,687,030: Claims 1, 2, 5-10, 12, 14, and 15
24
                   •    U.S. Patent No. 10,034,496: Claims 1-10, 13-15.
25
              The products accused of infringement under each claim are as follows, based on the
26
     information currently available to BN3TH, and with the understanding that discovery as to


     PRE-HEARING STATEMENT - 1
     101724846.1 0068561-00001
                 Case 2:18-cv-01464-JLR Document 47 Filed 05/01/19 Page 2 of 8



 1   Rampion’s accused products is ongoing:1
 2                 •    Products Accused of Infringing U.S. Patent No. 9,687,030: Claims 1, 2, 5-10, 12,

 3                      14, and 15: All Rampion NIGHT SHIFT products, including the Rampion

 4                      NIGHT SHIFT 6” boxer brief, as well as any other products with substantially

 5                      equivalent structure and function, regardless of whether distributed under

 6                      Rampion’s own brand(s), through any private label partner or by other means.

 7                 •    Products Accused of Infringing U.S. Patent No. 10,034,496: Claims 1-10, 13-15:

 8                      All Rampion SWING SHIFT, POWER SHIFT, DAY SHIFT, GEAR SHIFT, and

                        LONG JOHN products, including the SWING SHIFT 3” trunk, the SWING
 9
                        SHIFT 6” boxer brief, the SWING SHIFT 9” long leg boxer brief, the POWER
10
                        SHIFT 3” trunk, the POWER SHIFT 6” boxer brief, the POWER SHIFT 9” long
11
                        leg boxer brief, the DAY SHIFT 6” boxer brief, the GEAR SHIFT 9” long leg
12
                        boxer brief, the LONG JOHN long underwear. In addition, BN3TH accuses of
13
                        infringement any other products with substantially equivalent structure and
14
                        function, whether distributed under Rampion’s own brand(s), through any private
15
                        label partner, or through other means, including all products with Rampion’s
16
                        “JOEY POUCH” feature or equivalent structure and function.2
17
              B. Rampion’s Identification of Invalidity Assertions:
18
              Rampion contends that all of the asserted claims of the ’030 Patent and ’496 Patent are
19
     invalid. All of the asserted claims are invalid under 35 U.S.C. §§ 102 and/or 103 as anticipated
20
     and/or obvious. All of the asserted claims of the ’496 Patent are invalid under 35 U.S.C. § 112
21

22   1
       BN3TH served interrogatories on Rampion early in this case seeking to identify all products with the same
     structure and function as the listed accused products, and all changes and iterations to the designs of those products.
23   To date, Rampion’s interrogatory responses list only model names (Day Shift, Gear Shift, Swing Shift, Power Shift
     and Night Shift). Rampion has agreed to provide more detailed information, but is still compiling that information,
24   and has not indicated specifically what information will be provided.
     2
25     BN3TH objects to Rampion’s invalidity assertions (Section B of this document) to the extent Rampion includes (1)
     invalidity contentions that are subject to BN3TH’s pending motion to strike (ECF # 33) or (2) invalidity contentions
26   that differ from and are broader than those disclosed in Rampion’s original, first amended, or proposed second
     amended infringement contentions, and for which changes Rampion has not sought leave of Court or made a
     showing of good cause as required by LPR 124.


     PRE-HEARING STATEMENT - 2
     101724846.1 0068561-00001
                 Case 2:18-cv-01464-JLR Document 47 Filed 05/01/19 Page 3 of 8



 1   for lack of written description. Claim 2 of the ’030 Patent and claim 2 of the ’496 Patent are
 2   invalid under 35 U.S.C. § 112 as indefinite. All of the asserted claims of the ’030 Patent and

 3   ’496 Patent are also invalid for statutory and/or obviousness-type double patenting.

 4            The following is a listing of prior art that anticipates or renders the claims obvious:

 5                  •    Pub. No. US 2004/0025218 A1 (Huang) (the “’218 Publication”)

 6                  •    WO 01/37687 Al (Carrillo, et al.) (“WO 01/37687”)

 7                  •    U.S. Patent No. 7,958,571 (Kitsch, et al.) (the “’571 Patent”)

 8                  •    Pub. No. US 2008/0178369 A1 (Kitsch, et al.)
                    •    Pub. No. US 2007/0277285 A1 (Gravette, et al.) (the “’285 Publication”)
 9
                    •    Pub. No. US 2009/0106874 A1 (Shlush) (the “’874 Publication”)
10
                    •    WO 98/39981 (Hartley) (the “’981 Publication”)
11
                    •    European Patent Application No. EP 0 476 818 A1 (Dagg, et al.)
12
                    •    Canadian Industrial Design Registration No. 133058 (KE Imports) (the “’058
13
                         Design”)
14
                    •    U.S. Patent No. 7,631,369 (Geiwald, et al.) (the “’369 Patent”)
15
                    •    Pub. No. US 2007/O220660 A1 (Geiwald, et al.)
16
                    •    Andrew Christian – Show-It Technology Brief, Underwear News Briefs, at
17
                         https://www.underwearnewsbriefs.com/2009/03/andrew-christian-show-it-
18
                         technology-brief/, produced at Rampion_0000101-107
19
                    •    Underwear of the Week – Andrew Christian “Show-It” Line, Underwear News
20
                         Briefs, at https://www.underwearnewsbriefs.com/2009/03/underwear-of-the-
21                       week-andrew-christian-show-it-line/, produced at Rampion_0000108-114
22                  •    Andrew Christian products with “Show-It” technology (also referred to as
23                       Show-It Technology 2.0) (“Andrew Christian Show-It Underwear”)
24                       (Rampion_0000101-107, Rampion_0000108-114, Rampion_0000115-121,
25                       Rampion_0000122-128, Rampion_0000129-135, Rampion_0000136-142,
26                       Rampion_0000143-149, Rampion_0000155-156, Rampion_0000157-159,



     PRE-HEARING STATEMENT - 3
     101724846.1 0068561-00001
                 Case 2:18-cv-01464-JLR Document 47 Filed 05/01/19 Page 4 of 8



 1                       Rampion_0000160-161, Rampion_0000162-163, Rampion_0000164-166,
 2                       Rampion_0000198-200, Rampion_0000201-203, Rampion_0000204,

 3                       Rampion_0000205, and ACI000001-ACI000152)

 4                  •    Printed publications describing Andrew Christian Show-It Underwear

 5                       (Rampion_0000101-107, Rampion_0000108-114, Rampion_0000115-121,

 6                       Rampion_0000122-128, Rampion_0000129-135, Rampion_0000136-142,

 7                       Rampion_0000143-149, Rampion_0000155-156, Rampion_0000157-

 8                       159,Rampion_0000160-161, Rampion_0000162-163, Rampion_0000164-166,
                         Rampion_0000198-200, Rampion_0000201-203, Rampion_0000204,
 9
                         Rampion_0000205, and ACI000001-ACI000152)
10
                    •    Saxx underwear products (The ’571 Patent is currently assigned to SAXX
11
                         Holdings Inc. On information and belief, the Saxx Underwear products will
12
                         have the same or similar disclosure as the ’571 Patent.) (Rampion_0000098-100,
13
                         Rampion_0000150-154, Rampion_0000197)
14
                    •    Printed publications describing Saxx underwear products (Rampion_0000098-
15
                         100, Rampion_0000150-154, Rampion_0000197)
16
                    •    Body Tech line from UnderGear featuring an “enhancement pouch”
17
                         (Rampion_0000155-156, Rampion_0000185-188, Rampion_0000189-192,
18
                         Rampion_0000193-196, Rampion_0000206-209)
19
                    •    Printed publications describing products from the Body Tech line from
20
                         UnderGear featuring an “enhancement pouch” (Rampion_0000155-156,
21                       Rampion_0000185-188, Rampion_0000189-192, Rampion_0000193-196,
22                       Rampion_0000206-209)
23                  •    2(x)ist products with “dual lifting technology” (Lift Collection)
24                  •    Printed publications describing 2(x)ist products with “dual lifting technology”
25                       (Lift Collection)
26                      The invalidity assertions listed above are based on the information currently



     PRE-HEARING STATEMENT - 4
     101724846.1 0068561-00001
                 Case 2:18-cv-01464-JLR Document 47 Filed 05/01/19 Page 5 of 8



 1            available to Rampion, and with the understanding that discovery is ongoing.3
 2            C. Agreed Claim Constructions:

 3            Pursuant to LPR 132(a), the parties have agreed to the constructions of the following

 4   claim terms, phrases, or clauses:
     Claim Term                                                  Agreed Construction
 5                                                               “a concave space”
     “Pouch”
 6
     Found in claims:
 7
     1, 9, and 15 (’030 Patent and ’496 Patent)
 8                                                               “fabric capable of stretching in each of two
     “Elastically Resilient Four-Way Stretch                     different directions (e.g., up/down and
 9   Material”                                                   left/right or length and width) with substantial
                                                                 elastic recovery toward its pre-stretching size
10   Found in claims:                                            and shape”

11   1 and 10 (’030 Patent and ’496 Patent)
12            D. Joint Claim Chart:

13            The Joint Claim Chart, together with exhibits consisting of the asserted patents, the

14   relevant portions of the prosecution histories, and cited dictionaries, treatises, and other extrinsic

15   evidence required by LPR 132(b)-(c) and the Standing Patent Order, is filed herewith. The ten

16   most important disputed claim terms as agreed by the parties are identified with an asterisk (*) in

17   the Joint Claim Chart (and are the first 10 claim terms listed in the chart).4

              E. Anticipated Length of Time Necessary for the Claim Construction Hearing:
18
              Pursuant to LPR 132(d), the parties agree that the 5-hour day provided for in the Standing
19
     Patent Order is an appropriate length for the claim construction hearing in this case.
20
              F. Proposed Order of Presentation for the Claim Construction Hearing:
21

22
     3
       Rampion has pending third party subpoenas issued to Andrew Christian, Inc. (regarding the Andrew Christian
23   Show-It Underwear), Hanover Direct, Inc. (regarding the Body Tech line from UnderGear featuring an
     “enhancement pouch”), and Jacques Moret, Inc. (regarding the 2(x)ist products with “dual lifting technology” (Lift
24   Collection)). This Court has also granted Rampion’s motion for issuance of letters rogatory regarding Saxx
     underwear products, and Rampion is working with counsel for Saxx Underwear Co. to obtain the requested
25   documents and things, if any.
     4
       Two additional terms are disputed and listed in the joint claim construction chart, beyond the ten terms indicated
26   for claim construction briefing with asterisks. The parties anticipate continuing to meet and confer regarding these
     two terms prior to the claim construction hearing and, if necessary, following the claim construction hearing to
     determine if any continuing dispute remains after related terms are construed.


     PRE-HEARING STATEMENT - 5
     101724846.1 0068561-00001
                 Case 2:18-cv-01464-JLR Document 47 Filed 05/01/19 Page 6 of 8



 1            Pursuant to LPR 132(e), the parties propose a “ping-pong” order of presentation, with
 2   both parties addressing one term to conclusion before moving on to the next term, and taking

 3   turns presenting first on individual terms.

 4

 5            G. Parties’ Position on Live Testimony, Tutorials, and Any Pre-Hearing

 6   Conference for the Claim Construction Hearing:

 7            Pursuant to LPR 132(f), the parties do not believe that live testimony should be presented

 8   at the claim construction hearing and neither party intends to present live witness testimony. Nor
     do the parties believe that a tutorial or a pre-hearing conference is needed before or in connection
 9
     with the claim construction hearing in this matter. See LPR 132(g)-(h)
10
              H. Parties’ Position on Appointment of an Independent Expert:
11
              Pursuant to LPR 132(i), the parties do not believe that appointment of an independent
12
     expert is necessary in this case.
13

14
     RESPECTFULLY SUBMITTED:
15
              Dated: May 1, 2019
16

17   DORSEY & WHITNEY LLP                               STOEL RIVES LLP
18
     /s/ Erin Kolter                                    /s/ Brian C. Park
19                                                      Brian C. Park, WSBA No. 25584
                 (via email authorization)
                                                        600 University Street, Suite 3600
20   Paul Meiklejohn, WSBA No. 17477                    Seattle, WA 98101-4109
     Erin Kolter, WSBA No. 53365                        Telephone: (206) 386-7542
21   701 Fifth Avenue, Suite 6100                       Email: brian.park@stoel.com
     Seattle, WA 98104
22   Telephone: (206) 903-8800
     Email: meiklejohn.paul@dorsey.com
23                                                      /s/ Steven T. Lovett
     Email: kolter.erin@dorsey.com
                                                        Steven T. Lovett (admitted pro hac vice)
24                                                      steve.lovett@stoel.com
     Attorneys for Defendants
25
                                                        /s/ Nathan C. Brunette
26                                                      Nathan C. Brunette (admitted pro hac vice)
                                                        nathan.brunette@stoel.com


     PRE-HEARING STATEMENT - 6
     101724846.1 0068561-00001
                 Case 2:18-cv-01464-JLR Document 47 Filed 05/01/19 Page 7 of 8



 1                                              760 S.W. Ninth Avenue, Suite 3000
                                                Portland, OR 97205
 2                                              Telephone: (503) 224-3380
 3                                              Facsimile: (503) 220-2480

 4                                              Attorneys for Plaintiffs

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     PRE-HEARING STATEMENT - 7
     101724846.1 0068561-00001
                  Case 2:18-cv-01464-JLR Document 47 Filed 05/01/19 Page 8 of 8



 1                                       CERTIFICATE OF SERVICE
 2            I hereby certify that I served the foregoing PRE-HEARING STATEMENT AND
 3   JOINT CLAIM CHART on the following named person(s) on the date indicated below by

 4            ¨     mailing with postage prepaid

 5            ¨     hand delivery

 6            ¨     facsimile transmission

              ¨     overnight delivery
 7
              ¨X CM/ECF notification
 8
              Paul Meiklejohn
 9            meiklejohn.paul@dorsey.com
              Erin Kolter
10            kolter.erin@dorsey.com
              Dorsey & Whitney LLP
11            701 Fifth Avenue, Suite 6100
              Seattle, WA 98104
12
              Attorneys for Defendants
13            DATED: 5/1/2019
14

15                                                 /s/ Nathan C. Brunette
                                                   Brian C. Park, WSBA No. 25584
16                                                 Steven T. Lovett (admitted pro hac vice)
                                                   Nathan C. Brunette (admitted pro hac vice)
17
                                                   Attorneys for Plaintiffs
18

19

20

21

22

23

24

25

26

                                                                                              STOEL RIVES LLP
     CERTIFICATE OF SERVICE - 1                                                                    ATTORNEYS
                                                                              600 University Street, Suite 3600, Seattle, WA 98101
     101724846.1 0068561-00001                                                              Telephone 206.624.0900
